t c no united_states tax_court terry hiram pierson petitioner v commissioner of internal revenue respondent docket no 8650-o0l filed date r issued a notice_of_deficiency to p for the taxable_year but p did not file a petition for redetermination with the court r subsequently issued a notice_of_intent_to_levy p requested and received an administrative review of the proposed collection action r issued a notice_of_determination to p stating that all applicable laws and administrative procedures had been met and that collection would proceed r further advised p that a challenge to the underlying liability would not be considered because p had received a notice_of_deficiency p filed an imperfect petition with the court for review of respondent’s determination to proceed with collection however the petition did not contain any specific allegations r moved to dismiss for failure to state a claim the court then directed p to file a proper amended petition but p failed to do so rather p filed a statement asserting that he is not liable for the underlying liability based on frivolous and groundless arguments -- - held p’s petition for review of r’s administrative determination to proceed with collection fails to state a claim upon which relief can be granted see 114_tc_176 held further the court may ina lien and levy action either upon the commissioner’s motion or sua sponte require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that such action has been instituted or maintained by a taxpayer primarily for delay or that the taxpayer’s position in such action is frivolous or groundless see sec_6673 i r c terry hiram pierson pro_se kerry bryan and john a weeda for respondent opinion wells chief_judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted as discussed in detail below we shall grant respondent’s motion unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for as well as an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure and an addition_to_tax pursuant to sec_6654 in the amount of dollar_figure petitioner did not file a petition with the court contesting the notice_of_deficiency within the 90-day period prescribed in sec_6213 a the notice_of_deficiency for was mailed to petitioner pincite knox court westminster colorado the same address that petitioner used in filing the petition herein petitioner does not allege that he did not receive the notice_of_deficiency and respondent has no record that the notice was returned by the u s postal service to respondent as undelivered on date respondent mailed a final notice_of_intent_to_levy to petitioner see sec_6331 the notice stated that petitioner owed tax and additional_amounts totaling dollar_figure for the taxable_year and that respondent was preparing to collect this amount the notice also stated that petitioner would be given days to request an appeals_office hearing petitioner requested a hearing with respondent's appeals_office on date the appeals_office issued a notice of - - determination concerning collection actions to petitioner stating in pertinent part as follows your request for a hearing with appeals was made under sec_6330 to prevent appropriate collection action you state in your request that you did not have income for that is subject_to tax tax was assessed for the year under sec_6020 because you failed to voluntarily file an income_tax return you were provided an opportunity to dispute the assessment but you defaulted on the statutory_notice_of_deficiency of date a hearing with appeals to discuss alternative collection resolutions was held with you on date sec_6330 b precludes you from raising the liability as an issue you responded by stating that you had no income that is subject_to tax for and requested a determination_letter be issued so that you may pursue your case through the tax_court on date petitioner submitted to the court a document that the court filed as an imperfect petition for review of respondent's determination to proceed with collection the petition does not contain any specific allegations in response to the petition respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted respondent asserts that because petitioner received a notice_of_deficiency for the year in issue and therefore was presented with an earlier opportunity to contest his tax_liability in this court petitioner is precluded by statute from contesting his tax_liability in this proceeding by order dated - at the time that the petition was filed petitioner resided in westminster colo date petitioner was directed to file a proper amended petition petitioner failed to file a proper amended petition this matter was called for hearing at the court's motions session held in washington d c on date counsel for respondent appeared at the hearing and offered argument and evidence in support of respondent's motion to dismiss no appearance was made by or on behalf of petitioner at the hearing rather petitioner responded to the notice of hearing by filing a rule c statement in which he asserted that he is not liable for the underlying taxes based on frivolous and groundless arguments including the following according to a and the fact i am not an elected official or an employee of the united_states of america or one of its possessions and not receiving an income from the government upon whom a levy or notice_of_levy could be served the notice_of_intent_to_levy should not be allowed to be used on the citizens and general_public the word income is not defined in the i r c but can only be a derivative of corporate activity i ncome taxes applied on individuals is sic illegal t axes are filed voluntarily and assessment of taxes on individuals is also voluntary and self assessment sic discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice before proceeding with collection by levy on the taxpayer's property including notice of the administrative appeals available to the taxpayer in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide due process protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination in either the tax_court or federal district_court in 114_tc_176 we explained that sec_6330 provides for an appeals_office hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection under sec_6330 b neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability the taxpayer in goza had received a notice_of_deficiency yet failed to file a petition for redetermination with the court when the taxpayer subsegquently attempted to use the court's collection review procedure as a forum to assert frivolous and groundless constitutional arguments against the federal_income_tax the court dismissed the petition for failure to state a claim upon which relief can be granted as was the case in goza v commissioner supra we are satisfied that petitioner received a notice_of_deficiency failed to file a petition for redetermination with the court and has attempted to contest his liability in this collection review proceeding by raising frivolous and groundless arguments that he is not liable for federal_income_tax under the circumstances sec_6330 b clearly provides that petitioner was barred from contesting the existence or amount of his tax_liability before the appeals_office petitioner failed to raise a spousal defense or challenge respondent's proposed levy by offering a less intrusive means for collecting his tax_liability in either the appeals_office hearing or in his petition for review filed with the court see sec_6330 a these issues are now deemed conceded see rule b in the absence of a - - jjusticiable issue for review we conclude that the petition fails to state a claim for relief as a final matter we feel compelled to make mention of sec_6673 that section provides in relevant part as follows sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc --whenever it appears to the tax_court that---- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure see 71_tc_633 fora discussion of the history of legislative efforts to discourage frivolous appeals to this court in the context of a deficiency action that we decided some years ago we stated as follows in recent times this court has been faced with numerous cases such as this one which have been commenced without any legal justification but solely for the purpose of protesting the federal tax laws the decision in this case will indicate that we sustain respondent's administrative determination to proceed with collection against petitioner our decision does not serve as a review of respondent's determination as to petitioner's underlying tax_liability for this court has before it a large number of cases which deserve careful consideration as speedily as possible and cases of this sort needlessly disrupt our consideration of those genuine controversies moreover by filing cases of this type the protesters add to the caseload of the court and such cases increase the expenses of conducting this court and the operations of the irs which expenses must eventually be borne by all of us 68_tc_895 although we did not require the taxpayer in that case to pay a penalty we stated that if tax protestors continue to bring such frivolous cases serious consideration should be given to imposing such damages id pincite we are convinced that petitioner instituted or maintained the present case primarily if not exclusively as a protest against the federal_income_tax further it is readily apparent that petitioner’s position is frivolous and groundless see eg smith v commissioner tcmemo_2000_290 thus we would be fully justified in requiring petitioner to pay a penalty pursuant to sec_6673 on the other hand this court’s jurisdiction over lien and levy actions is barely years old see rra sec_3401 and we have not previously required a taxpayer who abused the protections afforded by sec_6320 and sec_6330 to pay a penalty pursuant to sec_6673 nor have we previously provided unequivocal warning to such taxpayers that we may require them to pay such a penalty accordingly we have decided not to require petitioner to pay a penalty in this case -- - however we regard this case as fair warning to those taxpayers who in the future institute or maintain a lien or levy action primarily for delay or whose position in such a proceeding is frivolous or groundless see 72_tc_1126 providing fair warning to taxpayers in deficiency actions who bring frivolous case merely for purposes of delay to reflect the foregoing an order of dismissal and decision will be entered
